Exhibit 10.1

 

MEDICAL STAFFING NETWORK, INC.

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of the 15th day of July,
2004, between Medical Staffing Network, Inc. (the “Company”), Medical Staffing
Network Holdings, Inc. (“Holdings”) and N. Larry McPherson (the “Executive”).

 

R E C I T A L:

 

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company, on the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, on the basis of the foregoing and in consideration of the mutual
covenants and agreements contained herein, the parties hereto agree as follows:

 


SECTION 1.               EMPLOYMENT.  THE COMPANY HEREBY AGREES TO EMPLOY THE
EXECUTIVE AND THE EXECUTIVE HEREBY ACCEPTS SUCH EMPLOYMENT WITH THE COMPANY, ON
THE TERMS AND SUBJECT TO THE CONDITIONS HEREINAFTER SET FORTH.  DURING THE
EMPLOYMENT TERM (AS HEREINAFTER DEFINED), THE EXECUTIVE SHALL SERVE AS CHIEF
FINANCIAL OFFICER OF THE COMPANY AND SHALL HAVE THE DUTIES, RESPONSIBILITIES AND
OBLIGATIONS REASONABLY ASSIGNED TO THE EXECUTIVE BY THE CHIEF EXECUTIVE OFFICER
(“CEO”) AND THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”).  THE EXECUTIVE
SHALL REPORT TO THE CEO OF THE COMPANY.


 


SECTION 2.               TERM.  UNLESS TERMINATED PURSUANT TO SECTION 6 HEREOF,
THE EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL COMMENCE ON AUGUST 2, 2004 (THE
“COMMENCEMENT DATE”) AND SHALL CONTINUE DURING THE PERIOD ENDING ON THE THIRD
ANNIVERSARY OF THE COMMENCEMENT DATE (THE “INITIAL EMPLOYMENT TERM”).  THE
INITIAL EMPLOYMENT TERM SHALL BE EXTENDED AUTOMATICALLY WITHOUT FURTHER ACTION
BY EITHER PARTY BY ONE ADDITIONAL YEAR (ADDED TO THE END OF THE INITIAL
EMPLOYMENT TERM) FIRST ON THE THIRD ANNIVERSARY OF THE COMMENCEMENT DATE, AND ON
EACH SUCCEEDING ANNIVERSARY THEREAFTER, UNLESS, NOT LATER THAN NINETY (90) DAYS
PRIOR TO THE END OF THE INITIAL EMPLOYMENT TERM (OR EXTENSION THEREOF), EITHER
THE COMPANY OR THE EXECUTIVE SHALL HAVE NOTIFIED THE OTHER IN WRITING OF ITS
INTENTION NOT TO RENEW THIS AGREEMENT.  THE INITIAL EMPLOYMENT TERM, TOGETHER
WITH ANY EXTENSION THEREOF PURSUANT TO THIS SECTION 2, SHALL BE REFERRED TO AS
THE “EMPLOYMENT TERM.”


 


SECTION 3.               COMPENSATION.  DURING THE EMPLOYMENT TERM, THE
EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING COMPENSATION AND BENEFITS:


 


(A)           SALARY.  AS COMPENSATION FOR THE PERFORMANCE OF THE EXECUTIVE’S
SERVICES HEREUNDER, THE COMPANY SHALL PAY TO THE EXECUTIVE A SALARY OF $225,000
PER ANNUM WITH INCREASES, IF ANY, AS MAY BE APPROVED IN WRITING BY THE BOARD
(THE “SALARY”).  THE SALARY SHALL BE PAYABLE IN ACCORDANCE WITH THE PAYROLL
PRACTICES OF THE COMPANY AS THE SAME SHALL EXIST FROM TIME TO TIME.


 


(B)           BONUS POOL.  DURING THE EMPLOYMENT TERM, THE EXECUTIVE SHALL BE
ENTITLED TO PARTICIPATE IN THE COMPANY’S BONUS INCENTIVE POOL, ON SUCH TERMS AS
THE BOARD SHALL APPROVE FROM TIME TO TIME.

 

--------------------------------------------------------------------------------


 


(C)           OTHER COMPENSATION PLANS.  THE EXECUTIVE SHALL BE ENTITLED TO
PARTICIPATE IN ANY STOCK OPTION PLANS, OR OTHER COMPENSATION PLANS OFFERED BY
THE COMPANY TO ITS OFFICERS AND DIRECTORS, SUBJECT TO THE TERMS AND CONDITIONS
CONTAINED THEREIN.


 


(D)           BENEFITS.  THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN
HEALTH, INSURANCE, PENSION AND OTHER BENEFITS PROVIDED TO OTHER SIMILARLY
SITUATED EMPLOYEES OF THE COMPANY; PROVIDED, THAT THE EXECUTIVE SHALL BE
ENTITLED TO COMPANY PAID HEALTH INSURANCE COVERAGE FOR THE EXECUTIVE AND HIS
DEPENDENTS.  THE EXECUTIVE SHALL ALSO BE ENTITLED TO THREE (3) WEEKS OF VACATION
PER ANNUM AND SHALL BE ENTITLED TO THE SAME NUMBER OF HOLIDAYS, SICK DAYS AND
OTHER BENEFITS AS ARE GENERALLY ALLOWED TO OTHER SIMILARLY SITUATED EMPLOYEES OF
THE COMPANY IN ACCORDANCE WITH THE COMPANY POLICY IN EFFECT FROM TIME TO TIME.


 

(e)           Relocation Expenses.  The Company shall reimburse the Executive a
maximum of $7,000 for relocation expenses.

 


SECTION 4.               EXCLUSIVITY.  DURING THE EMPLOYMENT TERM, THE EXECUTIVE
SHALL DEVOTE HIS FULL WORKING TIME TO THE BUSINESS OF THE COMPANY, SHALL
FAITHFULLY SERVE THE COMPANY, SHALL IN ALL RESPECTS CONFORM TO AND COMPLY WITH
THE LAWFUL AND REASONABLE DIRECTIONS AND INSTRUCTIONS GIVEN TO HIM IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT, SHALL USE HIS BEST EFFORTS TO PROMOTE AND
SERVE THE INTERESTS OF THE COMPANY, AND SHALL NOT ENGAGE IN ANY OTHER BUSINESS
ACTIVITY, WHETHER OR NOT SUCH ACTIVITY SHALL BE ENGAGED IN FOR PECUNIARY PROFIT,
EXCEPT THAT THE EXECUTIVE MAY (I) PARTICIPATE IN THE ACTIVITIES OF PROFESSIONAL
TRADE ORGANIZATIONS RELATED TO THE BUSINESS OF THE COMPANY, (II) ENGAGE IN
PERSONAL INVESTING ACTIVITIES AND/OR CHARITABLE ACTIVITIES CONSISTENT WITH THE
COMPANY’S POLICY REGARDING INVESTMENTS (WHICH MAY CHANGE FROM TIME TO TIME) OR
(III) WITH THE CONSENT OF THE BOARD, SERVE AS A MEMBER OF THE BOARD OF DIRECTORS
OR ADVISORY BOARDS (OR THEIR EQUIVALENTS IN THE CASE OF A NON-CORPORATE ENTITY)
OF NON-COMPETING BUSINESSES AND CHARITABLE ORGANIZATIONS, PROVIDED THAT
ACTIVITIES SET FORTH IN THESE CLAUSES (I), (II), AND (III) EITHER SINGLY OR IN
THE AGGREGATE, DO NOT INTERFERE IN ANY MATERIAL RESPECT WITH THE SERVICES TO BE
PROVIDED BY THE EXECUTIVE HEREUNDER.


 


SECTION 5.               REIMBURSEMENT FOR EXPENSES.  THE EXECUTIVE IS
AUTHORIZED TO INCUR REASONABLE EXPENSES IN THE DISCHARGE OF THE SERVICES TO BE
PERFORMED HEREUNDER, INCLUDING EXPENSES FOR TRAVEL, ENTERTAINMENT, LODGING AND
SIMILAR ITEMS IN ACCORDANCE WITH THE COMPANY’S EXPENSE REIMBURSEMENT POLICY, AS
THE SAME MAY BE MODIFIED BY THE BOARD FROM TIME TO TIME.  THE COMPANY SHALL
REIMBURSE THE EXECUTIVE FOR ALL SUCH PROPER EXPENSES UPON PRESENTATION BY THE
EXECUTIVE OF ITEMIZED ACCOUNTS OF SUCH EXPENDITURES IN ACCORDANCE WITH THE
FINANCIAL POLICY OF THE COMPANY, AS IN EFFECT FROM TIME TO TIME.


 


SECTION 6.               TERMINATION AND DEFAULT.


 


(A)           EARLY TERMINATION OF THE EMPLOYMENT TERM.  NOTWITHSTANDING SECTION
2 HEREOF, THE EMPLOYMENT TERM SHALL END UPON THE EARLIEST TO OCCUR OF (I) A
TERMINATION OF EXECUTIVE’S EMPLOYMENT DUE TO THE EXECUTIVE’S DEATH, (II) A
TERMINATION BY REASON OF A DISABILITY, WHERE “DISABILITY” SHALL MEAN ANY
PHYSICAL OR MENTAL DISABILITY OR INFIRMITY THAT PREVENTS THE PERFORMANCE OF
EXECUTIVE’S DUTIES HEREUNDER FOR A PERIOD OF 90 CONSECUTIVE DAYS OR 120 DAYS
DURING ANY 12-MONTH PERIOD, (III) A TERMINATION BY THE COMPANY WITH OR WITHOUT
CAUSE

 

2

--------------------------------------------------------------------------------



 


(AS DEFINED BELOW), AND (IV) A TERMINATION BY EXECUTIVE WITH OR WITHOUT GOOD
REASON (AS DEFINED BELOW).  IN THE EVENT OF TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT FOR ANY REASON, AT THE COMPANY’S REQUEST, THE EXECUTIVE SHALL RESIGN
FROM THE BOARD AND THE BOARD OF DIRECTORS OF ANY COMPANY SUBSIDIARIES.


 


(B)           TERMINATION DUE TO DEATH OR DISABILITY.  THE EXECUTIVE’S
EMPLOYMENT SHALL TERMINATE UPON HIS DEATH, OR IN THE EVENT OF A DISABILITY, UPON
DELIVERY OF WRITTEN NOTICE TO THE EXECUTIVE OF SUCH TERMINATION BY REASON OF THE
EXECUTIVE’S DISABILITY.  UPON SUCH EVENT, THE EXECUTIVE, OR EXECUTIVE’S ESTATE,
AS APPLICABLE, SHALL BE ENTITLED TO RECEIVE THE AMOUNTS SPECIFIED IN SECTION
6(F) BELOW.  THE BOARD’S REASONED AND GOOD FAITH JUDGMENT OF DISABILITY SHALL BE
FINAL, BINDING AND CONCLUSIVE AND SHALL BE BASED ON SUCH COMPETENT MEDICAL
EVIDENCE AS SHALL BE PRESENTED TO IT BY EXECUTIVE AND/OR BY ANY PHYSICIAN OR
GROUP OF PHYSICIANS OR OTHER COMPETENT MEDICAL EXPERT EMPLOYED BY EXECUTIVE OR
THE COMPANY TO ADVISE THE BOARD.


 


(C)           TERMINATION BY THE COMPANY WITH OR WITHOUT CAUSE.  THE COMPANY MAY
TERMINATE THE EXECUTIVE’S EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE. 
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL BE EFFECTIVE UPON
DELIVERY OF WRITTEN NOTICE OF SUCH TERMINATION.  FOR PURPOSES OF THIS AGREEMENT,
“CAUSE” SHALL MEAN: (I) THE EXECUTIVE’S FAILURE, NEGLECT OR REFUSAL (EXCEPT
WHERE DUE TO A DISABILITY) TO PERFORM HIS DUTIES HEREUNDER WHICH FAILURE,
NEGLECT OR REFUSAL SHALL NOT HAVE BEEN CORRECTED BY THE EXECUTIVE WITHIN 10
BUSINESS DAYS OF RECEIPT BY THE EXECUTIVE OF WRITTEN NOTICE FROM THE COMPANY OF
SUCH FAILURE, NEGLECT OR REFUSAL, WHICH NOTICE SHALL WITH REASONABLE SPECIFICITY
SET FORTH THE NATURE OF SAID FAILURE, NEGLECT OR REFUSAL; (II) ANY WILLFUL OR
INTENTIONAL ACT OF THE EXECUTIVE THAT HAS THE EFFECT OF INJURING THE REPUTATION
OR BUSINESS OF THE COMPANY OR ITS AFFILIATES IN ANY MATERIAL RESPECT; (III) THE
EXECUTIVE’S USE OF ILLEGAL DRUGS OR REPEATED DRUNKENNESS BY THE EXECUTIVE ON
COMPANY PROPERTY; (IV) CONVICTION OF, OR PLEA OF GUILTY OR NOLO CONTENDERE TO,
THE COMMISSION OF A FELONY BY THE EXECUTIVE; (V) THE COMMISSION BY THE EXECUTIVE
OF AN ACT OF FRAUD OR EMBEZZLEMENT AGAINST THE COMPANY; OR (VI) THE EXECUTIVE’S
BREACH OF ANY OF THE COVENANTS PROVIDED IN SECTION 7 HEREOF.


 


(D)           TERMINATION BY THE EXECUTIVE FOR GOOD REASON.  THE EXECUTIVE MAY
TERMINATE HIS EMPLOYMENT WITH THE COMPANY FOR GOOD REASON UPON THIRTY (30) DAYS
WRITTEN NOTICE, WHICH NOTICE SHALL SPECIFICALLY SET FORTH THE NATURE OF SUCH
GOOD REASON.  THE TERM “GOOD REASON” SHALL MEAN (I) THE SUBSTANTIAL AND MATERIAL
DIMINUTION IN THE EXECUTIVE’S STATUS, DUTIES, OR RESPONSIBILITIES THEN IN
EFFECT; (II) WITHOUT THE EXECUTIVE’S CONSENT, THE RELOCATION OF THE EXECUTIVE’S
PRINCIPAL OFFICE LOCATION MORE THAN FIFTY (50) MILES FROM ITS CURRENT LOCATION
IN BOCA RATON, FLORIDA; (III) ANY MATERIAL BREACH OF THIS AGREEMENT; OR (IV) THE
FAILURE OF ANY SUCCESSOR TO ASSUME THIS AGREEMENT AS REQUIRED UNDER  SECTION
11(A) HEREOF.  NOTWITHSTANDING THE OCCURRENCE OF ANY SUCH EVENT OR CIRCUMSTANCE
ABOVE, SUCH OCCURRENCE SHALL NOT BE DEEMED TO CONSTITUTE GOOD REASON HEREUNDER
IF, WITHIN THE THIRTY-DAY NOTICE PERIOD, THE EVENT OR CIRCUMSTANCE GIVING RISE
TO GOOD REASON HAS BEEN FULLY CORRECTED BY THE COMPANY.


 


(E)           RESIGNATION BY THE EXECUTIVE.  THE EXECUTIVE SHALL HAVE THE RIGHT
TO TERMINATE HIS EMPLOYMENT AT ANY TIME BY GIVING THIRTY (30) DAYS WRITTEN
NOTICE OF HIS RESIGNATION.


 


(F)            PAYMENTS UPON TERMINATION.  (I) IN THE EVENT THAT THE EXECUTIVE’S
EMPLOYMENT TERMINATES FOR ANY REASON, THE COMPANY SHALL PAY TO THE EXECUTIVE ALL
AMOUNTS

 

3

--------------------------------------------------------------------------------


 

accrued but unpaid hereunder through the date of termination in respect of
Salary and other compensation provided hereunder, accrued but unused vacation
and any unreimbursed expenses.  Amounts owed by the Company in respect of the
payments under Section 6(f)(i) hereof or reimbursement for expenses under the
provisions of Section 5 hereof shall be paid within five (5) business days of
any termination.


 


(II)           IN THE EVENT THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE
COMPANY WITHOUT CAUSE (OTHER THAN UPON EXPIRATION OF THE EMPLOYMENT TERM
PURSUANT TO SECTION 2 HEREOF OR A TERMINATION UNDER SECTION 6(B) ABOVE), OR BY
THE EXECUTIVE WITH GOOD REASON, IN ADDITION TO THE AMOUNTS SPECIFIED IN
SUBSECTION (I) ABOVE, (A) THE EXECUTIVE SHALL CONTINUE TO RECEIVE THE SALARY AND
OTHER COMPENSATION PROVIDED HEREUNDER (LESS ANY APPLICABLE WITHHOLDING OR
SIMILAR TAXES) AT THE RATE IN EFFECT HEREUNDER ON THE DATE OF SUCH TERMINATION
FOR A PERIOD OF TWELVE (12) MONTHS (THE “SEVERANCE TERM”) AND (B) TO THE EXTENT
PERMISSIBLE UNDER THE COMPANY’S HEALTH PLANS, DURING THE SEVERANCE TERM, THE
EXECUTIVE SHALL CONTINUE TO RECEIVE ANY HEALTH BENEFITS PROVIDED TO HIM AS OF
THE DATE OF SUCH TERMINATION.


 


(III)          PAYMENT OF ANY AMOUNTS PURSUANT TO THIS SECTION 6(F) SHALL BE
EXPRESSLY CONDITIONED UPON THE EXECUTIVE’S EXECUTION OF A GENERAL WAIVER AND
RELEASE OF CLAIMS AGAINST THE COMPANY AND ITS OFFICERS, DIRECTORS, AGENTS, AND
AFFILIATES.


 


(G)           CHANGE IN CONTROL.  IN THE EVENT THAT WITHIN TWELVE (12) MONTHS
FOLLOWING A CHANGE IN CONTROL, THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE
COMPANY WITHOUT CAUSE (OTHER THAN UPON EXPIRATION OF THE EMPLOYMENT TERM
PURSUANT TO SECTION 2 HEREOF OR A TERMINATION UNDER SECTION 6(B) ABOVE), OR BY
THE EXECUTIVE WITH GOOD REASON (EACH, A “CHANGE IN CONTROL TERMINATION”), IN
ADDITION TO AMOUNTS PROVIDED IN SECTION 6(F) HEREOF, THE EXECUTIVE SHALL BE
ENTITLED TO A LUMP-SUM PAYMENT EQUAL TO TWO (2) TIMES THE SUM OF THE EXECUTIVE’S
SALARY AND OTHER COMPENSATION PROVIDED HEREUNDER AS THEN IN EFFECT NOT LATER
THAN 30 DAYS AFTER THE EFFECTIVE DATE OF THE EXECUTIVE’S TERMINATION OF
EMPLOYMENT.  IN ADDITION, UPON A CHANGE IN CONTROL TERMINATION, IF THE EXECUTIVE
HOLDS ANY STOCK OPTIONS OR WARRANTS (“STOCK RIGHTS”) OF HOLDINGS, THE COMPANY
SHALL PAY TO THE EXECUTIVE THE DIFFERENCE BETWEEN THE FAIR MARKET VALUE OF A
SHARE OF HOLDINGS’ STOCK AT THE TIME OF TERMINATION OR RESIGNATION AND THE
EXERCISE PRICE PER SHARE OF ANY STOCK RIGHTS HELD BY THE EXECUTIVE (WHETHER OR
NOT SUCH STOCK RIGHTS ARE PRESENTLY EXERCISABLE OR VESTED) MULTIPLIED BY THE
NUMBER OF STOCK RIGHTS HELD BY THE EXECUTIVE.


 

For purposes of this Agreement, the term “Change in Control” shall mean:

 


(I)            THE ACQUISITION BY ANY INDIVIDUAL, ENTITY OR GROUP (OTHER THAN
THE COMPANY, HOLDINGS, ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY OR HOLDINGS, OR
WARBURG, PINCUS PRIVATE EQUITY VIII, L.P. OR ANY AFFILIATE THEREOF) OF
BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934) OF SECURITIES REPRESENTING MORE THAN 50% OF THE
VOTING SECURITIES OF THE COMPANY OR OF HOLDINGS ENTITLED TO VOTE GENERALLY IN
THE ELECTION OF DIRECTORS, DETERMINED ON A FULLY-DILUTED BASIS (“VOTING
SECURITIES”); PROVIDED, HOWEVER, THAT SUCH ACQUISITION SHALL NOT CONSTITUTE A
CHANGE IN CONTROL HEREUNDER IF A MAJORITY OF THE HOLDERS OF THE VOTING
SECURITIES IMMEDIATELY PRIOR TO SUCH ACQUISITION RETAIN DIRECTLY OR THROUGH
OWNERSHIP OF ONE OR MORE HOLDING COMPANIES, IMMEDIATELY

 

4

--------------------------------------------------------------------------------


 


FOLLOWING SUCH ACQUISITION, A MAJORITY OF THE VOTING SECURITIES ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS OF THE SUCCESSOR ENTITY;


 


(II)           THE DATE UPON WHICH INDIVIDUALS WHO AS OF THE DATE HEREOF
CONSTITUTE A MAJORITY OF THE BOARD (THE “INCUMBENT BOARD”) CEASE TO CONSTITUTE
AT LEAST A MAJORITY OF THE BOARD, PROVIDED, THAT ANY INDIVIDUAL BECOMING A
DIRECTOR SUBSEQUENT TO THE DATE HEREOF WHOSE ELECTION, OR NOMINATION FOR
ELECTION BY THE COMPANY’S OR HOLDINGS’ SHAREHOLDERS, WAS APPROVED BY A VOTE OF
AT LEAST A MAJORITY OF THE DIRECTORS THEN COMPRISING THE INCUMBENT BOARD SHALL
BE CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE A MEMBER OF THE INCUMBENT BOARD; OR


 


(III)          CONSUMMATION OF A REORGANIZATION, MERGER OR CONSOLIDATION OR SALE
OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY OR
OF HOLDINGS (A “BUSINESS COMBINATION”), IN EACH CASE, UNLESS, FOLLOWING SUCH
BUSINESS COMBINATION, ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS OR ENTITIES
WHO WERE THE BENEFICIAL OWNERS, RESPECTIVELY, OF THE VOTING SECURITIES
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION BENEFICIALLY OWN, DIRECTLY OR
INDIRECTLY, MORE THAN 50% OF, RESPECTIVELY, THE THEN OUTSTANDING VOTING
SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS, AS THE CASE
MAY BE, OF THE CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION (INCLUDING,
WITHOUT LIMITATION, A CORPORATION WHICH AS A RESULT OF SUCH TRANSACTION OWNS THE
COMPANY OR HOLDINGS OR ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S OR HOLDINGS’
ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES).


 


(H)           PAYMENT IN LIEU.  IN THE EVENT OF TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT DUE TO THE VOLUNTARY RESIGNATION BY THE EXECUTIVE, THE COMPANY MAY,
IN ITS SOLE AND ABSOLUTE DISCRETION, AT ANY TIME AFTER NOTICE OF TERMINATION HAS
BEEN GIVEN BY THE EXECUTIVE, TERMINATE THIS AGREEMENT, PROVIDED THAT THE COMPANY
SHALL PAY TO THE EXECUTIVE HIS THEN CURRENT SALARY AND CONTINUE BENEFITS
PROVIDED PURSUANT TO SECTION 3(D) FOR THE DURATION OF THE UNEXPIRED NOTICE
PERIOD.


 


(I)            PARACHUTE PAYMENTS.  IN THE EVENT THAT (I) ANY AMOUNT OR BENEFIT
PAID OR DISTRIBUTED TO THE EXECUTIVE PURSUANT TO THIS AGREEMENT, TAKEN TOGETHER
WITH ANY AMOUNTS OR BENEFITS OTHERWISE PAID OR DISTRIBUTED TO THE EXECUTIVE
(COLLECTIVELY, THE “COVERED PAYMENTS”), ARE OR BECOME SUBJECT TO THE EXCISE TAX
IMPOSED UNDER SECTION 4999 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, OR
ANY SIMILAR TAX THAT MAY HEREAFTER BE IMPOSED (THE “EXCISE TAX”), AND (II) IT
WOULD BE ECONOMICALLY ADVANTAGEOUS TO THE EXECUTIVE TO REDUCE SUCH COVERED
PAYMENTS TO AVOID IMPOSITION OF THE EXCISE TAX, THE COVERED PAYMENTS SHALL BE
REDUCED TO AN AMOUNT WHICH MAXIMIZES THE AGGREGATE PRESENT VALUE (AS DETERMINED
IN ACCORDANCE WITH SECTION 280G(D)(4) OF THE CODE OR ANY SUCCESSOR PROVISION OF
THE CODE) OF THE COVERED PAYMENTS WITHOUT CAUSING THE COVERED PAYMENTS TO BE
SUBJECT TO THE EXCISE TAX.  THE REDUCTION DESCRIBED IN THIS SECTION 6(I) SHALL
ONLY BE MADE IF THE NET AFTER-TAX AMOUNT TO BE RECEIVED BY THE EXECUTIVE AFTER
GIVING EFFECT TO THE REDUCTION WILL BE GREATER THAN THE NET AFTER-TAX AMOUNT
THAT WOULD BE RECEIVED BY THE EXECUTIVE WITHOUT THE REDUCTION.  THE EXECUTIVE
SHALL IN HIS SOLE DISCRETION DETERMINE WHICH AND HOW MUCH OF THE COVERED
PAYMENTS SHALL BE ELIMINATED OR REDUCED CONSISTENT WITH THE REQUIREMENTS OF THIS
SECTION 6(I).

 

5

--------------------------------------------------------------------------------


 


(J)            SURVIVAL OF OPERATIVE SECTIONS.  UPON ANY TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT, THE PROVISIONS OF SECTION 6(F) THROUGH SECTION 6(I), AND
SECTION 7 THROUGH SECTION 17 OF THIS AGREEMENT SHALL SURVIVE TO THE EXTENT
NECESSARY TO GIVE EFFECT TO THE PROVISIONS THEREOF.


 


SECTION 7.               RESTRICTIVE COVENANTS.  THE EXECUTIVE ACKNOWLEDGES AND
AGREES THAT THE AGREEMENTS AND COVENANTS CONTAINED IN THIS SECTION 7 ARE (I)
REASONABLE AND VALID IN GEOGRAPHICAL AND TEMPORAL SCOPE AND IN ALL OTHER
RESPECTS, AND (II) ESSENTIAL TO PROTECT THE VALUE OF THE COMPANY’S BUSINESS AND
ASSETS AND BY HIS EMPLOYMENT WITH THE COMPANY, AND THAT THE EXECUTIVE WILL
OBTAIN KNOWLEDGE, CONTACTS, KNOW-HOW, TRAINING AND EXPERIENCE AND THERE IS A
SUBSTANTIAL PROBABILITY THAT SUCH KNOWLEDGE, KNOW-HOW, CONTACTS, TRAINING AND
EXPERIENCE COULD BE USED TO THE SUBSTANTIAL ADVANTAGE OF A COMPETITOR OF THE
COMPANY AND TO THE COMPANY’S SUBSTANTIAL DETRIMENT.  FOR PURPOSES OF THIS
SECTION 7, REFERENCES TO THE COMPANY SHALL BE DEEMED TO INCLUDE HOLDINGS.


 


(A)           CONFIDENTIAL INFORMATION.  AT ANY TIME DURING AND AFTER THE END OF
THE EMPLOYMENT TERM, WITHOUT THE PRIOR WRITTEN CONSENT OF THE BOARD, EXCEPT TO
THE EXTENT REQUIRED BY AN ORDER OF A COURT HAVING JURISDICTION OR UNDER SUBPOENA
FROM AN APPROPRIATE GOVERNMENT AGENCY, IN WHICH EVENT, THE EXECUTIVE SHALL USE
HIS BEST EFFORTS TO CONSULT WITH THE BOARD PRIOR TO RESPONDING TO ANY SUCH ORDER
OR SUBPOENA, AND EXCEPT AS REQUIRED IN THE PERFORMANCE OF HIS DUTIES HEREUNDER,
THE EXECUTIVE SHALL NOT DISCLOSE ANY CONFIDENTIAL OR PROPRIETARY TRADE SECRETS,
CUSTOMER LISTS, DRAWINGS, DESIGNS, INFORMATION REGARDING PRODUCT DEVELOPMENT,
MARKETING PLANS, SALES PLANS, MANUFACTURING PLANS, MANAGEMENT ORGANIZATION
INFORMATION, OPERATING POLICIES OR MANUALS, BUSINESS PLANS, FINANCIAL RECORDS,
PACKAGING DESIGN OR OTHER FINANCIAL, COMMERCIAL, BUSINESS OR TECHNICAL
INFORMATION (I) RELATING TO THE COMPANY, OR (II) THAT THE COMPANY OR ANY OF ITS
AFFILIATES MAY RECEIVE BELONGING TO SUPPLIERS, CUSTOMERS OR OTHERS WHO DO
BUSINESS WITH THE COMPANY (“CONFIDENTIAL INFORMATION”).  EXECUTIVE’S OBLIGATION
UNDER THIS SECTION 7(A) SHALL NOT APPLY TO ANY INFORMATION WHICH (I) IS KNOWN
PUBLICLY; (II) IS IN THE PUBLIC DOMAIN OR HEREAFTER ENTERS THE PUBLIC DOMAIN
WITHOUT THE BREACH OF THE EXECUTIVE OF THIS SECTION 7(A); (III) IS KNOWN TO THE
EXECUTIVE PRIOR TO THE EXECUTIVE’S RECEIPT OF SUCH INFORMATION FROM THE COMPANY
OR ANY OF ITS SUBSIDIARIES, AS EVIDENCED BY WRITTEN RECORDS OF THE EXECUTIVE; OR
(IV) IS DISCLOSED AFTER TERMINATION OF THE EXECUTIVE’S EMPLOYMENT TO THE
EXECUTIVE BY A THIRD PARTY NOT UNDER AN OBLIGATION OF CONFIDENCE TO THE COMPANY.


 


(B)           NON-COMPETITION.  THE EXECUTIVE COVENANTS AND AGREES THAT DURING
THE EMPLOYMENT TERM AND FOR A PERIOD EXTENDING TO THE FIRST ANNIVERSARY OF THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT FOR ANY REASON, OR IN THE CASE OF A
TERMINATION UNDER SECTION 6(G) HEREOF A PERIOD EXTENDING TO THE THIRD
ANNIVERSARY OF SUCH TERMINATION (THE “RESTRICTED PERIOD”), WITH RESPECT TO ANY
JURISDICTION IN WHICH THE COMPANY IS ENGAGED IN BUSINESS AT THE TIME OF SUCH
TERMINATION, THE EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, INDIVIDUALLY OR
JOINTLY, OWN ANY INTEREST IN, OPERATE, JOIN, CONTROL OR PARTICIPATE AS A
PARTNER, DIRECTOR, PRINCIPAL, OFFICER, OR AGENT OF, ENTER INTO THE EMPLOYMENT
OF, ACT AS A CONSULTANT TO, OR PERFORM ANY SERVICES FOR ANY ENTITY WHICH
COMPETES TO A MATERIAL EXTENT WITH THE BUSINESS ACTIVITIES IN WHICH THE COMPANY
IS ENGAGED AT THE TIME OF SUCH TERMINATION OR IN WHICH BUSINESS ACTIVITIES THE
COMPANY HAS DOCUMENTED PLANS TO BECOME ENGAGED IN AND AS TO WHICH EXECUTIVE HAS
KNOWLEDGE AT THE TIME OF EXECUTIVE’S TERMINATION OF EMPLOYMENT, OR ANY ENTITY IN
WHICH ANY SUCH RELATIONSHIP WITH THE EXECUTIVE WOULD RESULT IN THE INEVITABLE
USE OR DISCLOSURE OF CONFIDENTIAL INFORMATION (A

 

6

--------------------------------------------------------------------------------


 


“COMPETING BUSINESS”).  NOTWITHSTANDING THE FOREGOING, IN THE EVENT OF A
TERMINATION OF EMPLOYMENT OTHER THAN PURSUANT TO SECTION 6(G) HEREOF, AT THE
ELECTION OF THE COMPANY, THE RESTRICTED PERIOD MAY BE EXTENDED TO A PERIOD
ENDING NOT LATER THAN THE THIRD ANNIVERSARY OF THE EXECUTIVE’S TERMINATION OF
EMPLOYMENT; PROVIDED, THAT DURING SUCH EXTENDED PERIOD, THE COMPANY CONTINUES TO
PAY THE EXECUTIVE THE SALARY (LESS ANY APPLICABLE WITHHOLDING OR SIMILAR TAXES)
AT THE RATE IN EFFECT HEREUNDER ON THE DATE OF SUCH TERMINATION. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THIS SECTION 7(B) SHALL NOT
PREVENT THE EXECUTIVE FROM ACQUIRING AS AN INVESTMENT SECURITIES REPRESENTING
NOT MORE THAN THREE PERCENT (3%) OF THE OUTSTANDING VOTING SECURITIES OF ANY
PUBLICLY-HELD CORPORATION.


 


(C)           NON-SOLICITATION; NON-INTERFERENCE.  DURING THE RESTRICTED PERIOD,
THE EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, FOR HIS OWN ACCOUNT OR FOR THE
ACCOUNT OF ANY OTHER INDIVIDUAL OR ENTITY (I) SOLICIT OR INDUCE, OR IN ANY
MANNER ATTEMPT TO SOLICIT OR INDUCE, ANY PERSON EMPLOYED BY, AS AGENT OF, OR A
SERVICE PROVIDER TO, THE COMPANY TO TERMINATE SUCH PERSON’S EMPLOYMENT, AGENCY
OR SERVICE, AS THE CASE MAY BE, WITH THE COMPANY; OR (II) DIVERT, OR ATTEMPT TO
DIVERT, ANY PERSON, CONCERN, OR ENTITY FROM DOING BUSINESS WITH THE COMPANY OR
ANY OF ITS SUBSIDIARIES, OR ATTEMPT TO INDUCE ANY SUCH PERSON, CONCERN OR ENTITY
TO CEASE BEING A CUSTOMER OR SUPPLIER OF THE COMPANY.


 


(D)           NON-DISPARAGEMENT.  THE EXECUTIVE AGREES THAT, EXCEPT AS REQUIRED
BY APPLICABLE LAW, OR COMPELLED BY PROCESS OF LAW, AT ANY TIME FOLLOWING THE
DATE HEREOF, NEITHER HE, NOR ANYONE ACTING ON HIS BEHALF, SHALL HEREAFTER
(I) MAKE ANY DEROGATORY, DISPARAGING OR CRITICAL STATEMENT ABOUT THE COMPANY, OR
ANY OF THE COMPANY’S CURRENT OFFICERS, DIRECTORS, EMPLOYEES, SHAREHOLDERS OR
LENDERS OR ANY PERSONS WHO WERE OFFICERS, DIRECTORS, EMPLOYEES, SHAREHOLDERS OR
LENDERS OF THE COMPANY; OR (II)  WITHOUT THE COMPANY’S PRIOR WRITTEN CONSENT,
COMMUNICATE, DIRECTLY OR INDIRECTLY, WITH THE PRESS OR OTHER MEDIA, CONCERNING
THE PAST OR PRESENT EMPLOYEES OR BUSINESS OF THE COMPANY.


 


(E)           RETURN OF DOCUMENTS.  IN THE EVENT OF THE TERMINATION OF
EXECUTIVE’S EMPLOYMENT FOR ANY REASON, THE EXECUTIVE SHALL DELIVER TO THE
COMPANY ALL OF (I) THE PROPERTY OF THE COMPANY AND (II) THE DOCUMENTS AND DATA
OF ANY NATURE AND IN WHATEVER MEDIUM OF THE COMPANY IN HIS POSSESSION, AND HE
SHALL NOT TAKE WITH HIM ANY SUCH PROPERTY, DOCUMENTS OR DATA OR ANY REPRODUCTION
THEREOF, OR ANY DOCUMENTS CONTAINING OR PERTAINING TO ANY CONFIDENTIAL
INFORMATION.


 


(F)            WORKS FOR HIRE.  THE EXECUTIVE AGREES THAT THE COMPANY SHALL OWN
ALL RIGHT, TITLE AND INTEREST (INCLUDING PATENT RIGHTS, COPYRIGHTS, TRADE SECRET
RIGHTS, MASK WORK RIGHTS AND OTHER RIGHTS THROUGHOUT THE WORLD) IN ANY
INVENTIONS, WORKS OF AUTHORSHIP, MASK WORKS, IDEAS OR INFORMATION MADE OR
CONCEIVED OR REDUCED TO PRACTICE, IN WHOLE OR IN PART, BY THE EXECUTIVE (EITHER
ALONE OR WITH OTHERS) DURING THE EMPLOYMENT TERM (“DEVELOPMENTS”); PROVIDED,
HOWEVER, THAT THE COMPANY SHALL NOT OWN DEVELOPMENTS FOR WHICH NO EQUIPMENT,
SUPPLIES, FACILITY, TRADE SECRET INFORMATION OR CONFIDENTIAL INFORMATION OF THE
COMPANY WAS USED AND WHICH WERE DEVELOPED ENTIRELY ON EXECUTIVE’S TIME, AND
WHICH DO NOT RELATE (A) TO THE BUSINESS OF THE COMPANY OR ITS AFFILIATES OR (B)
TO THE COMPANY’S OR ITS AFFILIATES ACTUAL OR DEMONSTRABLY ANTICIPATED RESEARCH
OR DEVELOPMENT, AND (II) WHICH DO NOT RESULT FROM ANY WORK PERFORMED BY THE
EXECUTIVE FOR THE COMPANY.  SUBJECT TO THE FOREGOING, EXECUTIVE WILL PROMPTLY
AND FULLY

 

7

--------------------------------------------------------------------------------


 


DISCLOSE TO THE COMPANY, OR ANY PERSONS DESIGNATED BY IT, ANY AND ALL
DEVELOPMENTS MADE OR CONCEIVED OR REDUCED TO PRACTICE OR LEARNED BY THE
EXECUTIVE, EITHER ALONE OR JOINTLY WITH OTHERS DURING THE EMPLOYMENT TERM.  THE
EXECUTIVE HEREBY ASSIGNS ALL RIGHT, TITLE AND INTEREST IN AND TO ANY AND ALL OF
THESE DEVELOPMENTS TO THE COMPANY.  THE EXECUTIVE AGREES TO ASSIST THE COMPANY,
AT THE COMPANY’S EXPENSE, TO FURTHER EVIDENCE, RECORD AND PERFECT SUCH
ASSIGNMENTS, AND TO PERFECT, OBTAIN, MAINTAIN, ENFORCE, AND DEFEND ANY RIGHTS
SPECIFIED TO BE SO OWNED OR ASSIGNED.  THE EXECUTIVE HEREBY IRREVOCABLY
DESIGNATES AND APPOINTS THE COMPANY AND ITS AGENTS AS ATTORNEYS-IN-FACT TO ACT
FOR AND ON THE EXECUTIVE’S BEHALF TO EXECUTE AND FILE ANY DOCUMENT AND TO DO ALL
OTHER LAWFULLY PERMITTED ACTS TO FURTHER THE PURPOSES OF THE FOREGOING WITH THE
SAME LEGAL FORCE AND EFFECT AS IF EXECUTED BY THE EXECUTIVE.  IN ADDITION, AND
NOT IN CONTRAVENTION OF ANY OF THE FOREGOING, THE EXECUTIVE ACKNOWLEDGES THAT
ALL ORIGINAL WORKS OF AUTHORSHIP WHICH ARE MADE BY HIM (SOLELY OR JOINTLY WITH
OTHERS) WITHIN THE SCOPE OF EMPLOYMENT AND WHICH ARE PROTECTABLE BY COPYRIGHT
ARE “WORKS MADE FOR HIRE,” AS THAT TERM IS DEFINED IN THE UNITED STATES
COPYRIGHT ACT (17 USC § 101).  TO THE EXTENT ALLOWED BY LAW, THIS SECTION 7(F)
INCLUDES ALL RIGHTS OF PATERNITY, INTEGRITY, DISCLOSURE AND WITHDRAWAL AND ANY
OTHER RIGHTS THAT MAY BE KNOWN AS OR REFERRED TO AS “MORAL RIGHTS” (“MORAL
RIGHTS”).  TO THE EXTENT EXECUTIVE RETAINS ANY SUCH MORAL RIGHTS UNDER
APPLICABLE LAW, THE EXECUTIVE HEREBY WAIVES SUCH MORAL RIGHTS AND CONSENTS TO
ANY ACTION CONSISTENT WITH THE TERMS OF THIS AGREEMENT WITH RESPECT TO SUCH
MORAL RIGHTS, IN EACH CASE, TO THE FULL EXTENT OF SUCH APPLICABLE LAW.  THE
EXECUTIVE WILL CONFIRM ANY SUCH WAIVERS AND CONSENTS FROM TIME TO TIME AS
REQUESTED BY THE COMPANY.


 


(G)           BLUE PENCIL.  IF ANY COURT OF COMPETENT JURISDICTION SHALL AT ANY
TIME DEEM THE DURATION OR THE GEOGRAPHIC SCOPE OF ANY OF THE PROVISIONS OF THIS
SECTION 7 UNENFORCEABLE, THE OTHER PROVISIONS OF THIS SECTION 7 SHALL
NEVERTHELESS STAND AND THE DURATION AND/OR GEOGRAPHIC SCOPE SET FORTH HEREIN
SHALL BE DEEMED TO BE THE LONGEST PERIOD AND/OR GREATEST SIZE PERMISSIBLE BY LAW
UNDER THE CIRCUMSTANCES, AND THE PARTIES HERETO AGREE THAT SUCH COURT SHALL
REDUCE THE TIME PERIOD AND/OR GEOGRAPHIC SCOPE TO PERMISSIBLE DURATION OR SIZE.


 


SECTION 8.               INJUNCTIVE RELIEF.  WITHOUT INTENDING TO LIMIT THE
REMEDIES AVAILABLE TO THE COMPANY, THE EXECUTIVE ACKNOWLEDGES THAT A BREACH OF
ANY OF THE COVENANTS CONTAINED IN SECTION 7 HEREOF MAY RESULT IN MATERIAL
IRREPARABLE INJURY TO THE COMPANY OR ITS SUBSIDIARIES OR AFFILIATES FOR WHICH
THERE IS NO ADEQUATE REMEDY AT LAW, THAT IT WILL NOT BE POSSIBLE TO MEASURE
DAMAGES FOR SUCH INJURIES PRECISELY AND THAT, IN THE EVENT OF SUCH A BREACH OR
THREAT THEREOF, THE COMPANY SHALL BE ENTITLED TO OBTAIN A TEMPORARY RESTRAINING
ORDER AND/OR A PRELIMINARY OR PERMANENT INJUNCTION, WITHOUT THE NECESSITY OF
PROVING IRREPARABLE HARM OR INJURY AS A RESULT OF SUCH BREACH OR THREATENED
BREACH OF SECTION 7 HEREOF, RESTRAINING THE EXECUTIVE FROM ENGAGING IN
ACTIVITIES PROHIBITED BY SECTION 7 HEREOF OR SUCH OTHER RELIEF AS MAY BE
REQUIRED SPECIFICALLY TO ENFORCE ANY OF THE COVENANTS IN SECTION 7 HEREOF. 
NOTWITHSTANDING ANY OTHER PROVISION TO THE CONTRARY, THE RESTRICTED PERIOD SHALL
BE TOLLED DURING ANY PERIOD OF VIOLATION OF ANY OF THE COVENANTS IN SECTION 7(B)
OR SECTION 7(C) HEREOF AND DURING ANY OTHER PERIOD REQUIRED FOR LITIGATION
DURING WHICH THE COMPANY SEEKS TO ENFORCE THIS COVENANT AGAINST THE EXECUTIVE IF
IT IS ULTIMATELY DETERMINED THAT SUCH PERSON WAS IN BREACH OF SUCH COVENANTS.

 

8

--------------------------------------------------------------------------------


 


SECTION 9.               REPRESENTATIONS AND WARRANTIES OF THE EXECUTIVE.  THE
EXECUTIVE REPRESENTS THAT:


 


(A)           THE EXECUTIVE IS ENTERING INTO THIS AGREEMENT VOLUNTARILY AND THAT
HIS EMPLOYMENT HEREUNDER AND COMPLIANCE WITH THE TERMS AND CONDITIONS HEREOF
WILL NOT CONFLICT WITH OR RESULT IN THE BREACH BY HIM OF ANY AGREEMENT TO WHICH
HE IS A PARTY OR BY WHICH HE MAY BE BOUND,


 


(B)           HE HAS NOT, AND IN CONNECTION WITH HIS EMPLOYMENT WITH THE COMPANY
WILL NOT, VIOLATE ANY NON-SOLICITATION OR OTHER SIMILAR COVENANT OR AGREEMENT BY
WHICH HE IS OR MAY BE BOUND, AND


 


(C)           IN CONNECTION WITH HIS EMPLOYMENT WITH THE COMPANY HE WILL NOT USE
ANY CONFIDENTIAL OR PROPRIETARY INFORMATION HE MAY HAVE OBTAINED IN CONNECTION
WITH EMPLOYMENT WITH ANY PRIOR EMPLOYER.


 


SECTION 10.             TAXES.  THE COMPANY MAY WITHHOLD FROM ANY PAYMENTS MADE
UNDER THIS AGREEMENT ALL APPLICABLE TAXES, INCLUDING BUT NOT LIMITED TO INCOME,
EMPLOYMENT AND SOCIAL INSURANCE TAXES, AS SHALL BE REQUIRED BY LAW.


 


SECTION 11.             SUCCESSORS AND ASSIGNS; NO THIRD-PARTY BENEFICIARIES.


 


(A)           THE COMPANY. THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE
ENFORCEABLE BY, AND MAY BE ASSIGNED BY THE COMPANY TO, ANY PURCHASER OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S BUSINESS OR ASSETS, ANY SUCCESSOR TO THE
COMPANY OR ANY ASSIGNEE THEREOF (WHETHER DIRECT OR INDIRECT, BY PURCHASE,
MERGER, CONSOLIDATION OR OTHERWISE).  THE COMPANY WILL REQUIRE ANY SUCH
PURCHASER, SUCCESSOR OR ASSIGNEE TO EXPRESSLY ASSUME AND AGREE TO PERFORM THIS
AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE
REQUIRED TO PERFORM IT IF NO SUCH PURCHASE, SUCCESSION OR ASSIGNMENT HAD TAKEN
PLACE.


 


(B)           THE EXECUTIVE.  THE EXECUTIVE’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT SHALL NOT BE TRANSFERABLE BY THE EXECUTIVE BY ASSIGNMENT OR OTHERWISE,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY; PROVIDED, HOWEVER, THAT IF THE
EXECUTIVE SHALL DIE, ALL AMOUNTS THEN PAYABLE TO THE EXECUTIVE HEREUNDER SHALL
BE PAID IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO THE EXECUTIVE’S
DEVISEE, LEGATEE OR OTHER DESIGNEE OR, IF THERE BE NO SUCH DESIGNEE, TO THE
EXECUTIVE’S ESTATE.


 


SECTION 12.             WAIVER AND AMENDMENTS.  ANY WAIVER, ALTERATION,
AMENDMENT OR MODIFICATION OF ANY OF THE TERMS OF THIS AGREEMENT SHALL BE VALID
ONLY IF MADE IN WRITING AND SIGNED BY THE PARTIES HERETO; PROVIDED, HOWEVER,
THAT ANY SUCH WAIVER, ALTERATION, AMENDMENT OR MODIFICATION IS CONSENTED TO ON
THE COMPANY’S BEHALF BY THE BOARD.  NO WAIVER BY EITHER OF THE PARTIES HERETO OF
THEIR RIGHTS HEREUNDER SHALL BE DEEMED TO CONSTITUTE A WAIVER WITH RESPECT TO
ANY SUBSEQUENT OCCURRENCES OR TRANSACTIONS HEREUNDER UNLESS SUCH WAIVER
SPECIFICALLY STATES THAT IT IS TO BE CONSTRUED AS A CONTINUING WAIVER.


 


SECTION 13.             SEVERABILITY AND GOVERNING LAW.  IF ANY COVENANTS OR
SUCH OTHER PROVISIONS OF THIS AGREEMENT ARE FOUND TO BE INVALID OR UNENFORCEABLE
BY A FINAL DETERMINATION OF

 

9

--------------------------------------------------------------------------------


 


A COURT OF COMPETENT JURISDICTION (A) THE REMAINING TERMS AND PROVISIONS HEREOF
SHALL BE UNIMPAIRED AND (B) THE INVALID OR UNENFORCEABLE TERM OR PROVISION
HEREOF SHALL BE DEEMED REPLACED BY A TERM OR PROVISION THAT IS VALID AND
ENFORCEABLE AND THAT COMES CLOSEST TO EXPRESSING THE INTENTION OF THE INVALID OR
UNENFORCEABLE TERM OR PROVISION HEREOF.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA (WITHOUT GIVING
EFFECT TO THE CHOICE OF LAW PRINCIPLES THEREOF) APPLICABLE TO CONTRACTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.


 


SECTION 14.             NOTICES.


 


(A)           EVERY NOTICE OR OTHER COMMUNICATION RELATING TO THIS AGREEMENT
SHALL BE IN WRITING, AND SHALL BE MAILED TO OR DELIVERED TO THE PARTY FOR WHOM
IT IS INTENDED AT SUCH ADDRESS AS MAY FROM TIME TO TIME BE DESIGNATED BY IT IN A
NOTICE MAILED OR DELIVERED TO THE OTHER PARTY AS HEREIN PROVIDED, PROVIDED THAT,
UNLESS AND UNTIL SOME OTHER ADDRESS BE SO DESIGNATED, ALL NOTICES OR
COMMUNICATIONS BY THE EXECUTIVE TO THE COMPANY SHALL BE MAILED OR DELIVERED TO
THE COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICE, AND ALL NOTICES OR COMMUNICATIONS
BY THE COMPANY TO THE EXECUTIVE MAY BE GIVEN TO THE EXECUTIVE PERSONALLY OR MAY
BE MAILED TO EXECUTIVE AT THE EXECUTIVE’S LAST KNOWN ADDRESS, AS REFLECTED IN
THE COMPANY’S RECORDS.


 


(B)           ANY NOTICE SO ADDRESSED SHALL BE DEEMED TO BE GIVEN:  (I) IF
DELIVERED BY HAND, ON THE DATE OF SUCH DELIVERY; (II) IF MAILED BY COURIER, ON
THE FIRST BUSINESS DAY FOLLOWING THE DATE OF SUCH MAILING; AND (III) IF MAILED
BY REGISTERED OR CERTIFIED MAIL, ON THE THIRD BUSINESS DAY AFTER THE DATE OF
SUCH MAILING.


 


SECTION 15.             SECTION HEADINGS.  THE HEADINGS OF THE SECTIONS AND
SUBSECTIONS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE
DEEMED TO CONSTITUTE A PART THEREOF, AFFECT THE MEANING OR INTERPRETATION OF
THIS AGREEMENT OR OF ANY TERM OR PROVISION HEREOF.


 


SECTION 16.             ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE
UNDERSTANDING AND AGREEMENT OF THE PARTIES HERETO REGARDING THE EMPLOYMENT OF
THE EXECUTIVE.  THIS AGREEMENT SUPERSEDES ALL PRIOR NEGOTIATIONS, DISCUSSIONS,
CORRESPONDENCE, COMMUNICATIONS, UNDERSTANDINGS AND AGREEMENTS BETWEEN THE
PARTIES RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, THE ORIGINAL AGREEMENT.


 


SECTION 17.             COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT.


 

[Signatures to appear on the following page.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

 

 

MEDICAL STAFFING NETWORK, INC.

 

 

 

 

 

 

 

By:

   /s/ Robert J. Adamson

 

 

 

Name: Robert J. Adamson

 

 

Title: Chairman and CEO

 

 

 

 

 

 

 

MEDICAL STAFFING NETWORK HOLDINGS,
INC.

 

 

 

 

 

 

 

By:

   /s/ Robert J. Adamson

 

 

 

Name: Robert J. Adamson

 

 

Title: Chairman and CEO

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

   /s/ N. Larry McPherson

 

 

N. Larry McPherson

 

11

--------------------------------------------------------------------------------